Exhibit 10.16.3
(IMAGE) [f50518f5051801.gif] THIRD MODIFICATION TO LOAN AND SECURITY AGREEMENT
          This Third Modification to Loan and Security Agreement (this
“Modification”) is entered into by and between ENERGY RECOVERY, INC.
(“Borrower”) and COMERICA BANK (“Bank”) as of September 18, 2008, at San Jose,
California.
RECITALS
          This Modification is entered into upon the basis of the following
facts and understandings of the parties, which facts and understandings are
acknowledged by the parties to be true and accurate:
          Bank and Borrower previously entered into a Loan and Security
Agreement (Accounts and Inventory) dated March 27, 2008, which was subsequently
modified by that certain First Modification to Loan and Security Agreement dated
as of March 27, 2008 and that certain Second Modification to Loan and Security
Agreement dated as of May 29, 2008. The loan and Security Agreement and each
modification shall collectively be referred to herein as the “Agreement”.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as set forth
below.
AGREEMENT
     1. Incorporation by Reference. The Recitals and the documents referred to
therein are incorporated herein by this reference. Except as otherwise noted,
the terms not defined herein shall have the meaning set forth in the Agreement.
     2. Modification to the Agreement. Subject to the satisfaction of the
conditions precedent as set forth in Section 3 hereof, the Agreement is hereby
modified as set forth below.
               (a) In the table found on the initial page of the Agreement, the
Credit Limit amount is deleted and replaced with “$12,000,000”.
               (b) The definition of “Credit Limit” in Section 1.9 of the
Agreement is deleted in its entirety and replaced with the following:
               (c) “1.9 ‘Credit Limit’ shall mean Twelve Million Dollars
($12,000,000).”
               Section 3.1 of the Agreement is hereby deleted in its entirety
and replaced with the following:
               “3.1 This Agreement shall remain in full force and effect until
December 31, 2008, unless earlier terminated by notice by Borrower. Notice of
such termination shall be effectuated by mailing of a registered or certified
letter not less than thirty (30) days prior to the effective date of such
termination, addressed to Bank at the address set forth herein and the
termination shall be effective as of the date so fixed in such notice.”
               (d) Clause c. of Section 6.16 of the Agreement is hereby deleted
in its entirety and replaced with the following:
          “c. In addition to the financial statements requested above, Borrower
agrees to provide Bank within fifteen (15) days after the end of each quarter,
unless otherwise provided below (in form and content satisfactory to Bank) the
following schedules:
(1) Accounts Receivable Agings
(2) Accounts Payable Agings
(3) Inventory Reports.”

 



--------------------------------------------------------------------------------



 




     3. Recertification of Authority. Borrower certifies to Bank that:
          (a) the Restated Certification of Incorporation and Bylaws of Borrower
delivered to Bank on or about December 1, 2005 remain in full force and effect
and have not been amended, rescinded or repealed in any respect;
          (b) the Corporate Resolutions and Incumbency Certification of Borrower
delivered to Bank dated on or as of March 7, 2008 remain in full force and
effect and the officers shown on such Incumbency Certification as officers
authorized to execute and deliver to Bank documents in connection with loan
financings: (i) continue to hold, and be duly appointed to, the offices
indicated thereon; and (ii) continue to be duly authorized to execute and
deliver to Bank this Modification and any and all documents necessary to
evidence indebtedness and obligations of Borrower to Bank; and
          (c) Borrower is in good standing in the State of Delaware and under
each jurisdiction in which it is authorized to do business, including the State
of California.
     4. Legal Effect. This Modification may be executed in as many counterparts
as Bank and Borrower deem convenient, and shall become effective upon:
(a) delivery to Bank of all executed counterparts hereof; and (b) payment by
Borrower of all costs and expenses of Bank incurred in connection herewith,
including without limitation, a non-refundable commitment fee in the amount of
Six Thousand Five Hundred Dollars ($6,500) and fees and expenses of Bank’s
counsel incurred in connection with the preparation and negotiation of this
Amendment and the documents contemplated hereby. Except as specifically set
forth in this Modification, all the terms and conditions of the Agreement remain
in full force and effect.
     5. Integration. This is an integrated Modification and supersedes all prior
negotiations and agreements regarding the subject matter hereof. All amendments
hereto must be in writing and signed by the parties.
     IN WITNESS WHEREOF, the parties have agreed as of the date first set forth
above.

                      ENERGY RECOVERY, INC.       COMERICA BANK    
 
                   
By:
  /s/ Tom Willardson       By:   /s/ Darren Santos    
Its:
 
 
Chief Financial Officer       Its:  
 
Corporate Banking Officer-Western Market    

 